Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered November 13, 1989, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
*683Although not claiming that the actual amount of his restitution was in error, defendant now argues that a reduction is nevertheless warranted due to his present economic situation. At the time of sentencing, defendant informed County Court that he wanted and intended to pay full restitution. In addition, defendant specifically acknowledged at his plea that, if given probation, he would pay the agreed-upon amount of restitution. Having received the sentence for which he bargained, it cannot be said that County Court abused its discretion in fixing the amount of restitution (see, People v Palella, 148 AD2d 838, 839, lv denied, 74 NY2d 795).
Judgment affirmed. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.